Case 2:12-cv-07677-CJC-PJW Document 120 Filed 09/15/20 Page 1 of 1 Page ID #:3050

                                 UNITED STATES DISTRICT COURT
                                CENTRAL DISTRICT OF CALIFORNIA                           JS-6
                                    CIVIL MINUTES – GENERAL


Case No.        LACV 12-07677-CJC (PJWx)                           Date       September 15, 2020
Title           Douglas Troester v. Starbucks Corporation et al


PRESENT: HONORABLE CORMAC J. CARNEY, UNITED STATES DISTRICT JUDGE

         Chery Wynn                                                Not Reported
         Deputy Clerk                                              Court Reporter

ATTORNEYS PRESENT FOR PLAINTIFF:                     ATTORNEYS PRESENT FOR DEFENDANT:

         None Present                                              None Present

PROCEEDINGS:            (IN CHAMBERS) ORDER DISMISSING ACTION ON NOTICE OF
                        SETTLEMENT


        Having been advised by a Notice of Settlement [119] that the case has been settled in
its entirety, the Court hereby orders this action dismissed without prejudice. The Court further
orders all proceedings in the case vacated and taken off calendar.

       The Court retains jurisdiction for forty-five (45) days to vacate this order and to reopen
the action upon showing of good cause that the settlement has not been completed.




                                                                                     -     :        -
                                                   Initials of Deputy Clerk     cw




CV-90 (06/04)                            CIVIL MINUTES - GENERAL                               Page 1 of 1
